April 27, 2012 WY Funds 5502 North Nebraska Avenue Tampa, FL33604 Re: WY Funds, File Nos. 333-120624 and 811-21675 Ladies and Gentlemen: A legal opinion (the “Legal Opinion”) that we prepared was filed with Pre-Effective Amendment No. 1 to the WY Funds Registration Statement (the “Registration Statement”).We hereby give you our consent to incorporate by reference the Legal Opinion into Post-Effective Amendment No. 11 to the Registration Statement (the “Amendment”), and consent to all references to us in the Amendment. Very truly yours, /s/ THOMPSON HINE LLP
